Applicant's election with traverse of Species 1-I (Figure 1a) and Species 2-I (Figure 6c) in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground(s) that “only species 1-I is directed to the encoder side.  All other species 1-II to 1-V and 2-I to 2-II are directed to the decoder side…  Thus, Applicant wants to elect species 1-I related to Fig. 1 and Figs. 2a to 3b, and believes that any further election does not make sense.”  This is found persuasive and the applicant’s election is considered to be only the election of Species 1-I (Figure 1a).  Claims 1-7, 46, and 48 are identified by the applicant as encompassing the elected species of Species 1-I.  
The requirement of the Species Restriction Requirement #1 between Species 1-I to 1-V is still deemed proper and is therefore made FINAL.

Claims 1, 46, and 48 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 27, and 29 of copending Application No. 16/740,290 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-7, and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite on lines 7-9 because there is no clear antecedent basis for “the reference position” and “the further reference position”.  There is only prior antecedent basis for “the reference location” and “the further reference location”.  Is one referring to “the reference location” and “the further reverence location”, or something different?
Claim 4 is indefinite on line 2 and on line 4 because there is no positive antecedent basis for “the first geometric description” or “the second geometric description”.
Claim 4 is further indefinite on line 3 because there is no positive antecedent basis for “the first sound field description”.
Claim 5 is indefinite on line 2 because there is no positive antecedent basis for “the first geometric description”.
Claim 5 is further indefinite on line 5 because there is no clear antecedent basis for “the vector”.  Is one referring to “the first vector” or “the second vector”, or something different?
Claim 6 is indefinite on line 2 because there is no positive antecedent basis for “the further reference location”.
Claim 6 is indefinite on line 3 because there is no positive antecedent basis for “the vector”.
Claim 7 is indefinite on line 2 because there is no positive antecedent basis for “the first sound field description” or “the second sound field description”.
Claim 48 is indefinite on line 2 because there is no positive antecedent basis for “the method”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 46, and 48, as clear and understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2018/0206057).
Regarding claims 1, 46, and 48, Kim discloses an apparatus and a method for generating an enhanced sound field description (see fig. 2A, for example), and a non-transitory digital storage medium having a computer program stored thereon to perform the method (see para. 0266-0269), comprising:  a sound field generator 12 for generating at least one sound field description 21 (‘bitstream’) indicating a sound field with respect to at least one reference location (see para. 0050, regarding “generate bitstream 21 based on the HOA coefficients 11”; see also, para. 0045, regarding “the coefficients contain information about the soundfield (the pressure as a function of 3D coordinates), and the above represents the transformation from individual objects to a representation of the overall soundfield, in the vicinity of the observation point”); and a meta data generator 20 for generating meta data 23 relating to spatial information of the sound field (see para. 0051, regarding “the audio encoding device 20 may include, in the metadata 23, one or more of directional vector information,...”).  The at least one sound field description 21 and the meta data 23 constitute the enhanced sound field description (see para. 0050, regarding “although the metadata 23 is illustrated as being separate from the bitstream 21, the bitstream 21 may, in some examples, include the metadata 23”).
	Regarding claim 2, the sound field generator 12 is configured to generate a first sound field description with respect to the reference location and a second sound field description with respect to a further reference location, the further reference location being different from the reference location.  Note:  each foreground audio object of a video scene, which are each represented by HOA coefficients, are different generated sound field descriptions.  Thus, a first sound field description is a first foreground audio object represented by first HOA coefficients and a second sound field description is a second 
	Regarding claim 3, the first sound field description is a first Ambisonics description and the second sound field description is a second Ambisonics description, as claimed.  See para. 0038, regarding “soundfields to be represented using a hierarchical set of elements (e.g., Higher-Order Ambisonic – HOA – coefficients) that can be rendered to speaker feeds for most speaker configurations…”
	Regarding claims 4 and 5, the first sound field description is considered a sound field of a first foreground audio object represented by first HOA coefficients and the second sound field description is considered a sound field of a second foreground audio object represented by second HOA coefficients.  See para. 0086, regarding “the audio encoding device 20 may classify the audio objects represented by the HOA coefficients 11 into FG objects, BG objects, and SOs.”  A first geometric description is an information on a first vector directed from a predetermined origin to a reference location of a first sound field description, and a second geometric description is an information on a second vector directed from the predetermined origin to a further reference location of a second sound field description (see figure 6A, and para. 0087, regarding “directional vector” of each audio object, as claimed; see also, para. 0256, regarding “calculating, for each respective foreground audio object of a plurality of foreground audio objects, … a direction vector”).
	Regarding claim 6, one of the reference location and a further reference location is a predetermined origin.  The meta data comprises an information on a vector between the predetermined origin and the other of the reference location and the further reference location.  See para. 0051, regarding “directional vector information” of the meta data (note:  a directional vector is determined from two reference positions or points).
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an apparatus for generating a sound field description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor SRILAKSHMI KUMAR, can be reached at telephone number (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
September 7, 2021